Tel: 604688 5421 Fax: 604688 5132 www.bdo.ca BDO Canada LLP 600 Cathedral Place 925 West Georgia Street Vancouver BCV6C 3L2Canada April 30, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 U.S.A. Ladies and Gentlemen: We have been furnished with a copy of the response to Item 16F of Form 20-F for the event that occurred on March 6, 2012 to be filed by our former client, Hip Energy Corporation.We agree with the statements made in response to that Item insofar as they relate to our Firm. Very truly yours, (signed) “BDO Canada LLP” Chartered Accountants BDO Canada LLP, a Canadian limited liability partnership,is a member of BDO International Limited, aUK company limited by guarantee, and forms part of the international BDO network ofindependent member firms.
